Garrison, J.
(concurring).
I think that the order of the court of chancery should be sustained upon the ground upon which such order was put by the court below, viz., that of "equitable lien.”
The agreement set forth in the bill is of the sort of which Mr. Pomeroy says:
“In a large class of executory contracts, express or implied, which the law regards as creating no property right, nor interest analogous to property, but only a mere personal right or obligation, equity recognizes, in addition to the personal obligation, a peculiar right over the thing concerning which the contract deals, which it calls a ‘lien’ and which, though not property, is analogous to property, and by means of which the plaintiff is enabled to follow the identical thing, and to enforce the defendant’s obligation by a remedy which operates directly on that thing. The theory of equitable liens has its ultimate foundation, therefore, in contracts, express or implied, which either deal with or in some manner relate to specific property such as a tract of land * * * and the like. It is necessary to divest one’s self of the purely legal notion concerning the effect of such contracts, and to recognize the fact that equity regards them as creating a charge upon or hypothecation of the specific thing, by means of which the personal obligation arising from the agreement may be more effectually enforced than by a mere pecuniary recovery at law.” 8 Pom. Eq. Jur. § 1234.
From the illustrations given in the text and the cases cited in the notes, the pertinent doctrine to be deduced may be stated in this form: An executory agreement in writing, whereby a party so'contracts that land of his, therein particularized, is clearly appropriated to the performance of the obligation of its owner created by such contract, gives to the party, with whom he has so contracted, an equitable lien upon the land itself upon which equity may administer a remedy where a mere pecuniary recovery would be inept or inadequate.
This rule applies where, by the owner’s contract, the use of his land is essential to a joint undertaking in which by such contract he has engaged, and to which he has therein agreed that the use of his land shall be devoted. Whether or not in such case, more especially in that of an alienee of the land with notice, the remedy will be limited to the injunctive power of the court need not be now decided; upon demurrer for lack of equity *276in the bill it is enough that the facts therein set forth exhibit a case of equitable cognizance. The fundamental thing to be borne in mind is that the right to this equitable remedy, which springs solely from the act of the owner of the land, arises whenever he has for his own benefit so dealt with it, or its use, as to create an equitable right in the one with whom he has dealt to have the land applied to the object to which the owner by his contract has devoted it. In fine, equity simply deals with the land in order to require its owner to make his contract just what he himself declared it to be. If, as in the present case, the land has been alienated, the law of notice preserves such remedy as against the alienee, as was pointed out by Chief-Justice Beasley in Brewer v. Marshall, 19 N. J. Eq. (4 C. E. Gr.) 537: “There is a class of cases,” he says, “in which equity will charge the conscience of an alienee of land with an agreement relating to such land, where clearly the agreement neither creates an easement nor runs with the title. This rule has been too frequently acted upon and is too deeply seated in our legal system to be passed by unnoticed or to be rejected as unsound. I regard it as a part of the law.”
Upon the ground of equitable cognizance stated, supplemented by this rule of the law of notice, the bill in the present case is good upon demurrer. I therefore vote to affirm the order of the court of chancery.
For affirmance — The Chibe-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Minturn, Bogert, Vre-DENBURGH, VROOM, C'ONGDON, SULLIVAN — 13.
For reversal — Voori-iees—1.